DETAILED ACTION
Response to Amendment
Applicant's amendment filed August 11th, 2021 have been entered. Claims 1-2, 4, 6, 9-10, 13, 15-16, and 18 have been amended. Claim 20 has been cancelled. Claim 21 has been added.

The objection to the specification made in the Office action mailed February 12th, 2021 have been maintained due to Applicant’s arguments not being persuasive.
The Section 112, 1st & 2nd paragraph rejections have been withdrawn due to Applicant’s amendments but have been reapplied and updated to reflect Applicant’s amendments.
The Section 103 rejections made over Shope as the primary reference in the Office action mailed February 12th, 2021 have been maintained due to Applicant’s arguments not being persuasive. The rejections have been updated to reflect Applicant’s amendments as recited below.
The Section 103 rejections made over Connelly as the primary reference in the Office action mailed February 12th, 2021 have been withdrawn due to Applicant’s amendments. 
The Section 103 rejections made over Kolev as the primary reference in the Office action mailed February 12th, 2021 have been withdrawn due to Applicant’s amendments.

Response to Arguments
Applicant's arguments filed August 11th, 2021 have been fully considered but they are not persuasive.

Regarding the newly added subject matter: the subject matter as currently claimed is very confusing when viewed in light of the disclosure. 
The substrates as disclosed are always separated by at least one insulation layer, therefore directly adjacent first and third/second substrates having no insulation layer disposed therebetween is not disclosed. While substrates themselves are mentioned in passing as optionally comprising fabric/film composites/laminates [0012, 0026-0027, 0030, 0032, 0036, 0061-0062], there is no disclosure regarding the metal film/oxide layer being applied as such to be between the fabric and the film. Applicant further references a distinct organic coating layer [0052, 0068] that would inherently be moisture vapor permeable films and space a metal layer from an insulation layer, but are not disclosed as substrates or exhibiting either of these traits. This becomes doubly confusing in combination with the thermal resistance aspect, which is not spoken of in reference to the organic coating at all and only mentioned in reference to a substrate having an air gap as set forth in the prior Office action [0038 & Fig. 3A].
Therefore, it seems that Applicant is trying to combine separate elements of the disclosed invention and since none of these elements are set forth in the disclosure as Applicant is trying to claim, wherein terms like “coupled with” become rather nebulous as it is unclear what the layer structure allows for or the scope thereof.

Regarding the prior art, Shope in view of Omote and Barnes teach a first substrate comprising yarns of between 5 and 80 denier and being a moisture vapor permeable (first) substrate (All Figs. [110]) [0021] and is formed as an infrared reflecting material having a cover layer (second substrate) (All Figs. [312/314]) with an insulation layer disposed therebetween (All Figs. [112/114]), wherein Omote teaches a breathable (moisture vapor permeable) [0009, 0018] reflective woven/knit fabric having polyester fibers having a denier within or near the claimed range [0015, 0018], wherein the fabric is metallized with a metal film having a thickness within the claimed range, and then provided with a protective organic layer (moisture vapor permeable film/third substrate) which would inherently space the metal layer from an adjacent insulation layer (All Figs. [112/114]), wherein given that the thermal conductivity 2-K/W at 1 mm and 0.3-0.57 m2-K/W at 15 mm, wherein Barnes teaches that an oxide layer is preferably formed using an oxidizing plasma between the reflective/emissive metal and the an outer protective organic coating (L2) [0012-0017, 0021-0022] and comprises a prima facie obvious overlapping emissivity range of less than about 0.2 (claim 8).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
As set forth in the last Office action, the thermal resistance of a substrate is only referenced once in the specification and only in combination with an air gap, wherein the thermal resistance of the substrate alone is essentially 0.0 [0038, Fig. 3A]. Furthermore, the thermal resistance in the range set forth is only applied to the insulation layers [0029], not the substrates, wherein it is unclear that Applicant has support for that range.

Claim Interpretation
The term “coupled with” will be interpreted as directly or indirectly connected with.
The limitation “substantially conforms to the shape of the surface of the first substrate” will be interpreted as either directly thereon or directly thereagainst.
The term “moisture vapor permeable film” will be interpreted as any film-forming layer (i.e. sheet, coating) having the property of breathability.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The explanation about whether or not the disclosure provides support for claim 1 is set forth as recited above. Whether Applicant’s moisture vapor permeable film is in reference to the organic coating or the moisture vapor permeable film layer usable as a substrate alone or in a composite, wherein it is unclear which aspect is being referred to by the claim language and if support is provided.
Furthermore, regarding the final two lines of claim 1, it is unclear if “at least one of the first substrate and the third substrate has a thermal resistance” or “at least the first substrate and the third substrate have
Claim 15 comprises the above issues plus additional problems, wherein is unclear how the layer structure of a first substrate having a metal layer coupled to its surface and substantially conforming thereto, the metal layer having an oxide layer formed on the surface thereof, the metal/oxide layer structure coupled to a third substrate would also allow for a second insulation layer to be disposed to be between the first substrate and the third substrate. As such in its current state the claim is not enabled or disclosed by the specification as it is understood to be an impossible configuration and frankly is un-examinable.
Regarding claim 21, there is no disclosure of the first substrate and/or the second substrate limiting the oxidation of the metal layer, rather only the organic/inorganic protective coating provides this function.
Claims 2-14 are rejected for being dependent on claim 1.
Claims 16-19 are rejected for being dependent on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-19 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
The reasons claims 1 and 15 are unclear on their own and in light of the specification have been well-explained as recited above.
Claims 2-14 are rejected for being dependent on claim 1.
Claims 16-19 are rejected for being dependent on claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9, & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable Shope (U.S. Pub. No. 2007/0161310 A1) (hereinafter “Shope”) in view of Omote et al. (JP 2010-037681 A) (hereinafter “Omote”) and Barnes et al. (U.S. Pub. No. 2007/0166528 A1) (hereinafter “Barnes”), wherein claims 1 & 5 are evidenced by the Engineering Toolbox (hereinafter “Toolbox).
Regarding claims 1, 11-12, 15, and 18-19, Shope teaches an infrared reflecting system for garments, blanks, tents, sleeping bags, among other uses [0022], wherein the system is moisture vapor permeable [0021] and comprises a first substrate (Fig. 3 [110]), exemplarily comprising a woven, wherein the woven is coated with an infrared reflective coating such as aluminum, silver, gold, other reflecting metals [0015, 0017], comprising on a surface first and second insulation layers (Figs. 1 & 3 [112/114 & 316]), which inhibit heat transfer convection/conduction, comprising conventional thermal insulators such as wool, silk, cotton, natural fibers, synthetic fibers, or down feathers [0019-0020], wherein the first insulation layer is bound by the intermediate infrared-reflecting substrate and the lower covering layer (Fig. 3 [314]) and the second insulation layer is bound by the intermediate infrared-reflecting substrate and the upper covering layer (Fig. 3 [312]), wherein all layers may naturally or via 
Further regarding claim 1 and regarding claims 5-6 and 9, the first substrate comprising yarns of between 5 and 80 denier coupled to a metal film having an oxide layer, the metal film/oxide layer coupled to a moisture-vapor permeable film/coating which is in contact with the insulation layer, the metal layer thickness, and thermal resistance of the first substrate is not taught.
Omote teaches a heat retention increasing reflective fabric for the clothing sector [0001], wherein a woven/knit is formed from yarns comprising a fineness of 5 to 400 dtex (4.5 to 360 denier), such as 15 to 84 dtex (13.5 to 75.6 denier) for a vapor-permeable, waterproof cloth [0017-0018], wherein a reflective metallization film is deposited on one or both sides via vapor deposition (inherently conforming to the surface of the fabric) [0010, 0012] at a thickness of 10 nm or more and 500 nm or less [0023] and is covered by a resin protective layer that may be water-repellent [0039] and comprises a thickness of 500 nm or more and 100,000 nm or less (0.5 to 100 µm) [0038-0039], and wherein the polyester based woven/knit as evidenced by Toolbox that the thermal conductivity of polyester is 0.05 W/K-m and the thermal conductivity of air is 0.0262 W/K-m, a fabric with an air gap from 1 to 15 mm should have a thermal resistance between that of a sheet/film of polyester and that of pure air, giving a calculated thermal resistance range (thickness/thermal conductivity) of greater than 0.02-0.038 m2-K/W at 1 mm and 0.3-0.57 m2
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the reflective metallized woven clothing fabric with the reflective metallized fabric of Omote. One of ordinary skill in the art would have been motivated to look to the art to find more specified workable fabrics for the same purpose and are also comfortable and durable in wearing and washing [0007, 0010].
Barnes teaches an improvement on a reflective metal layer formed on a microporous substrate such as a woven [0025], comprising a protective organic acrylate/lacquer layer thereon, wherein a metal surface is oxidized prior to the outer organic coating (L2) to form an oxide layer [claims 1-2 & 7], wherein the additional oxide layer formed thereon protects the metal layer from corrosion that can happen even when an organic protective layer is added thereon [0015-0016], wherein the emissivity is about 0.2 or less [claim 8], the vapor deposition of the metal layer is evidenced to allows gaps/interstices in the fabric to remain open (conforming to the surface) [0021-0022], wherein 10/924,218 incorporated by reference [0015] teaches substantially similar metallized substrates comprising thermal resistances of 0.5, 0.58, and 0.59 m2K/W (Table III), wherein the thermal resistances were tested with a cavity (air gap) of 50 mm [0069, 0083], wherein measurements would have prima facie overlapped the claimed range with the cavity provided at a lower predetermined distance and the non-metallized substrates also have thermal resistances measured within the claimed range (0.23 m2K/W) [Table III], which largely agree with the above calculated values.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the metallization layer of Shope/Omote with an oxide layer at its surface, prior to providing the protective coating. One of ordinary skill in the art would have been motivated to provide the metal layer with some additional corrosion protection [0015-0016].
Regarding claims 3-4, Shope teaches the outer covering layer(s) may comprise a waterproofing agent (protective coating) (which is inherently organic or inorganic) [Shope; 0020-0021]. Furthermore, 
Regarding claim 9, Shope teaches the infrared reflective metal material comprises a reflectivity such as 0.35 or higher such as 0.9, giving an emissivity of 0.65 or lower, wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. Furthermore, Barnes teaches the range of emissivity of the oxide layer to be about 0.2 or less [claim 8].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Omote and Barnes, as applied to claim 1 above, in view of Moriarty (U.S. Pub. No. 2013/0177731 A1) (hereinafter “Moriarty”) (only claim 8) OR Billings et al. (EP 600844 A1) (hereinafter “Billings”) (claims 7-8) OR Lee (KR 2011-069474 A) (hereinafter “Lee) (only claim 8).
Regarding claims 7-8, Shope teaches that dimensions and thicknesses of the insulator layer(s) is not limit so long that heat transfer via convention and/or conduction is inhibited [0019], but no particulars are taught.
Moriarty teaches a thermally insulation structure comprising a nonwoven/batting of insulation such as a fiberfill or fleece, wherein the insulation structure has a clo value (thermal resistance) of at least 0.40 m2K/W, preferably at least 0.70 [0012].
It would have been obvious and motivated for one of ordinary skill in the art at the time of invention to form an insulation layer with a thermal resistance within or near to the claimed range. Furthermore, this would value would have been distributed among the multiple layers of Shope such that the overall value would be within the preferred range.
Billings teaches a thermal insulator for garments comprising separate pluralities of fibers, the first two pluralities having microfibers with a diameter from about 3 to 12 microns and the third plurality comprising macrofibers having a diameter of 12 to 50 microns, wherein exemplary thicknesses of the insulation layers are from 0.34 to 0.74 inch (8.6 to 18.8 mm) and with a thermal resistance (per unit thickness m2K/W-m, therefore is multiplied by the thickness in meters to give) in the range of 0.27 to 0.52 m2K/W.
Lee teaches a thermal insulation fabric for garments containing microfibers having a diameter of 4 to 15 µm (pg. 4), wherein the clo value is about 4 times the comparative examples at the same weight, wherein a clo value is about 0.017 per g/m2 and forming a structure with a clo value of about 2.375-2.98 (0.37~0.46 m2K/W).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a garment’s synthetic fiber insulation having a thickness (distance between two substrates) and/or thermal resistance within the claimed range. One of ordinary skill in the art would have been motivated to provide thermally efficient insulation systems without the loft or bulk when they are undesirable [Billings; 0001-0002, 0072] OR to provide an insulation layer having excellent per unit weight compared to existing products [Lee; pg. 4] at a non-limited variety of thicknesses and/or densities.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Omote and Barnes, as applied to claim 1 above, in view of Heifetz (U.S. Patent No. 6,599,850 B1) (hereinafter “Heifetz”) and/or Dunn (U.S. Pub. No. 2005/0050619 A1) (hereinafter “Dunn”).
Regarding claim 10, Shope/Omote/Barnes do not teach non-inherent air gaps to the insulation layer that would result in less than 50% of the outer organic protective coating/layer being in direct contact with the insulation layer.
Heifetz teaches that air gaps between the insulation layer and the metallic layer would be provided in non-contacting regions comprising the majority of the area (col. 5, lines 2-5) or may be provided with bonding and/or raised structures that would contact less than 15% of the metallic layer (col. 7, lines 3-25 & col. 9, lines 6-13), where in the fibrous material would not interfere with the emissivity of the metal layer (col. 5, lines 25-32).
Dunn teaches a thermal liner for a protective garment comprising an insulation layer, wherein the insulation layer comprises in at least one surface a plurality of recesses forming a plurality of air pockets having a depth dimension of in an example of about 1/8-5/16 inches (3.2-7.9 mm) [0019], wherein the pockets prevent the conveyance of air and therefore impede heat transfer [0019], wherein the sidewalls are clearly less than 50% the surface area (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to form an insulation layer providing air gaps/offset such that it contacts the metallic layer over less than 50% of its surface area. One of ordinary skill in the art would have been motivated to promote the emissivity of the reflective metal area (Heifetz; col. 5, lines 25-32) and/or prevent heat transference via convection [Dunn, 0019] as desired by Shope as recited above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Omote and Barnes, as applied to claim 1 above, further in view of Shibata (U.S. Pub. No. 2013/0196561 A1) (hereinafter “Shibata”).
Regarding claim 13, Shope teaches the covering materials (third/second substrates) to comprise a waterproof fabric [0020] but are not taught to comprise yarns of between 5 and 80 denier.
Shibata teaches a tent or garment woven fabric [0002, 0026], which comprises a water-repellent treatment [0031, 0033], comprising a plurality of yarns having a denier of 30 to 150 [0031].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the garment woven or outer cover comprising a waterproofing treatment as having yarns comprising a denier within or near the claimed range. One of ordinary skill in the art would have been motivated to form a waterproof and/or garment woven with a soft wearing texture but maintaining waterproofness [0031].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shope in view of Omote and Barnes, as applied to claim 1 above, in view of Heifetz (U.S. Patent No. 6,599,850 B1) (hereinafter “Heifetz”).
Regarding claim 14, a second metallization layer is not taught for the outer (second and third) substrates.
Heifetz teaches a flexible insulation structure, which comprises infrared reflective surfaces toward the insulation layer, which may be on one side (Fig. 1) or on both sides (Fig. 3), wherein the latter provides double radiant barrier properties (col. 7, lines 36-40), wherein this may be the case for both insulation layers in a multilayer structure (col. 8, lines 41-65).
It would have been obvious to one of ordinary skill in the art at the time of invention to form the infrared reflective coating on the underside of the outer covering layers facing the insulation material at the other infrared coating material. One of ordinary skill in the art would have been motivated to greatly enhance insulating properties via double radiant barrier function (col. 7, lines 37-39).

Claims 1-6, 9, & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Omote et al. (JP 2010-037681 A) (hereinafter “Omote”) and Barnes et al. (U.S. Pub. No. 2007/0166528 A1) (hereinafter “Barnes”), Bratchenja et al. (RU 2234564 C1) (hereinafter “Bratchenja”), and Horn (GB 1272249 A) (hereinafter “Horn”), wherein claims 1 & 5 are evidenced by the Engineering Toolbox (hereinafter “Toolbox).
Regarding claims 1 and 3-6, Omote teaches a heat retention increasing reflective fabric for the clothing sector [0001] improved over laminates of cloth and metallized films and metallized films alone [0004, 0007], wherein a woven/knit is formed from yarns comprising a fineness of 5 to 400 dtex (4.5 to 360 denier), such as 15 to 84 dtex (13.5 to 75.6 denier) for a vapor-permeable, waterproof cloth [0017-0018], wherein a reflective metallization film is deposited on one or both sides via vapor deposition (inherently conforming to the surface of the fabric) [0010, 0012] at a thickness of 10 nm or more and 200 nm or less [0023], wherein the metal layer is covered by an organic protective layer that may be water-repellent [0039] and comprises a thickness of 500 nm or more and 100,000 nm or less (0.5 to 100 µm) [0038-0039] and optionally a resin layer prior to metallization [0009, 0031-0034, 0045], and wherein the polyester based woven/knit as evidenced by Toolbox that the thermal conductivity of polyester is 0.05 W/K-m and the thermal conductivity of air is 0.0262 W/K-m, a fabric with an air gap from 1 to 15 mm should have a thermal resistance between that of a sheet/film of polyester and that of pure air, giving a calculated thermal resistance range (thickness/thermal conductivity) of greater than 0.02-0.038 m2-K/W at 1 mm and 0.3-0.57 m2-K/W at 15 mm, which has a thermal conductivity between 236-240 W/m*K as evidenced by Tool, wherein at the given thickness range of 10 nm to 500 nm or less a calculated thermal resistance range (thickness in meters/thermal conductivity) would be essentially zero.
Further regarding claim 1 and regarding claims 9 and 11-12, Omote does not teach the metal having an oxide layer or a first insulation layer and a second substrate.
Barnes teaches an improvement on a reflective metal layer formed on a microporous substrate such as a woven [0025], comprising a protective organic acrylate/lacquer layer thereon, wherein a metal surface is oxidized prior to the outer organic coating (L2) to form an oxide layer [claims 1-2 & 7], wherein the additional oxide layer formed thereon protects the metal layer from corrosion that can happen even 2K/W (Table III), wherein the thermal resistances were tested with a cavity (air gap) of 50 mm [0069, 0083], wherein measurements would have prima facie overlapped the claimed range with the cavity provided at a lower predetermined distance. The non-metallized substrates also have thermal resistances measured within the claimed range (0.23 m2K/W) [Table III], which agree with the above calculated values.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the metallization layer of Omote with an oxide layer at its surface, prior to providing the protective layer (third substrate). One of ordinary skill in the art would have been motivated to provide the metal layer with some additional corrosion protection [0015-0016].
Bratchenja teaches a heat insulating material for clothing and/or sleeping bags [0001] comprising a nonwoven laminate comprising several layers of different thickness of a fibrous material and at least one carcass/frame layer located outside or inside the material between layers, wherein the carcass layer can be formed of paper, film, or a woven and is metallized on at least one surface.
Horn teaches a material for clothing (lines 62-64) that provides exceptional insulation properties, is permeable to air and moisture, light in weight and reflects heat and cold (lines 11-13), wherein the material comprises a metallized and varnished film bonded with the reflective surface facing a nonwoven fiber layer (lines 43-47), wherein a fabric material is bonded to the non-metallized surface of the plastic layer via quilting, adhesive, welding, or lamination.
It would have been obvious to one of ordinary skill in the art at the time of invention to use the reflective fabric of Omote as a carcass/frame layer adjacent an insulation layer, replacing the 
Regarding claims 2 and 13-14, the insulation material of Bratchenja is preferably more than one layer, with different layers of different thicknesses providing controllable thermal conductivity, and more than one carcass layer to control mechanical properties. Therefore, it would have been obvious and motivated to provide a second insulation layer between first and second reflective outer woven/knit carcass/frame layers with additional carcass layers being optionally inserted between layers. The reflective frame layers would be formed following the teachings of Omote, having a yarn within the claimed denier range and applied via vapor deposition as recited above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Barnes, Bratchenja, and Horn, as applied to claim 1 above, in view of Moriarty (U.S. Pub. No. 2013/0177731 A1) (hereinafter “Moriarty”) (only claim 8) OR Billings et al. (EP 600844 A1) (hereinafter “Billings”) (claims 7-8) OR Lee (KR 2011-069474 A) (hereinafter “Lee) (only claim 8).
Regarding claims 7-8, while an insulation layer of synthetic fibers is taught by Bratchenja and Horn as recited above, a thickness or thermal resistance is not.
Moriarty teaches a thermally insulation structure comprising a nonwoven/batting of insulation such as a fiberfill or fleece, wherein the insulation structure has a clo value (thermal resistance) of at least 0.40 m2K/W, preferably at least 0.70 [0012].
It would have been obvious and motivated for one of ordinary skill in the art at the time of invention to form an insulation layer with a thermal resistance within or near to the claimed range. 
Billings teaches a thermal insulator for garments comprising separate pluralities of fibers, the first two pluralities having microfibers with a diameter from about 3 to 12 microns and the third plurality comprising macrofibers having a diameter of 12 to 50 microns, wherein exemplary thicknesses of the insulation layers are from 0.34 to 0.74 inch (8.6 to 18.8 mm) and with a thermal resistance (per unit thickness m2K/W-m, therefore is multiplied by the thickness in meters to give) in the range of 0.27 to 0.52 m2K/W.
Lee teaches a thermal insulation fabric for garments containing microfibers having a diameter of 4 to 15 µm (pg. 4), wherein the clo value is about 4 times the comparative examples at the same weight, wherein a clo value is about 0.017 per g/m2 and forming a structure with a clo value of about 2.375-2.98 (0.37~0.46 m2K/W).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a garment’s synthetic fiber insulation having a thickness (distance between two substrates) and/or thermal resistance within the claimed range. One of ordinary skill in the art would have been motivated to provide thermally efficient insulation systems without the loft or bulk when they are undesirable [Billings; 0001-0002, 0072] OR to provide an insulation layer having excellent per unit weight compared to existing products [Lee; pg. 4] at a non-limited variety of thicknesses and/or densities.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Omote in view of Barnes, Bratchenja, and Horn, as applied to claim 1 above, in view of Heifetz (U.S. Patent No. 6,599,850 B1) (hereinafter “Heifetz”) and/or Dunn (U.S. Pub. No. 2005/0050619 A1) (hereinafter “Dunn”).
Regarding claim 10, none of the above references teaches non-inherent air gaps to the insulation layer that would result in less than 50% of the outer organic protective coating/layer being in direct contact with the insulation layer.
Heifetz teaches that air gaps between the insulation layer and the metallic layer would be provided in non-contacting regions comprising the majority of the area (col. 5, lines 2-5) or may be provided with bonding and/or raised structures that would contact less than 15% of the metallic layer (col. 7, lines 3-25 & col. 9, lines 6-13), where in the fibrous material would not interfere with the emissivity of the metal layer (col. 5, lines 25-32).
Dunn teaches a thermal liner for a protective garment comprising an insulation layer, wherein the insulation layer comprises in at least one surface a plurality of recesses forming a plurality of air pockets having a depth dimension of in an example of about 1/8-5/16 inches (3.2-7.9 mm) [0019], wherein the pockets prevent the conveyance of air and therefore impede heat transfer [0019], wherein the sidewalls are clearly less than 50% the surface area (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of invention to form an insulation layer providing air gaps/offset such that it contacts the metallic layer over less than 50% of its surface area. One of ordinary skill in the art would have been motivated to promote the emissivity of the reflective metal area (Heifetz; col. 5, lines 25-32) and/or prevent heat transference via convection [Dunn, 0019] as desired by Shope as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 10th, 2021